               Case 18-11625-KJC             Doc 286-1         Filed 11/20/18       Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11

TINTRI,INC.,'                                              ) Case No.: 18-11625(KJC)

                                   Debtor.                 )
                                                       Objection Deadline: December 10,2018 at 4:00 p.m.(ET)

                 1~T0~'IC~+ Off' ~+'II.I1~G Off+ 1l~IO1vTHI.X S'~l~F~I1~T~ R~+ ~'OIa~'
                BY BERKELEY ItESEAI2Cgi GIZOtJP I,LC ~'O~ TIDE PERIOD
                  OF SEPTEMBER 1, 2018 THROUGH OCTOBER 31,2018

TO:      (i) Office of the U.S. Trustee;(ii) Debtor's prepetition and postpetition secured lenders;
         and (iii) Counsel to the Official Committee of Unsecured Creditors.

         PLEASE TAKE NOTICE that Berkeley Research Group LLC ("Berkeley") has filed

the attached monthly staffing report for the period of September 1, 2018 through October 31,

2018 (the "Staffin~Report"), with the United States Bankruptcy Court for the District of

Delaware, 824 Market Street, Wilmington, Delaware 19801 (the "Bankruptcy Court") pursuant

to the Bankruptcy Court's order entered on August 9, 2018, approving the employment of

Berkeley (the "Retention Order")[Docket No. 162].

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Retention Order, any

response or objection to the Staffing Report must be filed with the Bankruptcy Caurt on or

before December 10,2018 at 4:00 p.ui.(ET).

         PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a

copy of the response or objection upon:(i) the Debtor, Tintri, Inc., 303 Ravendale Dr., Mountain

View, CA 94943,(Attn: Robert J. Duffy);(ii) counsel to the Debtor and Debtor-in-Possession,


         1 The Debtor and the last four digits of its taxpayer identification numbers are (6978): The headquarters
and service address for the above-captioned Debtor is 303 Ravendale Dr., Mountain View, CA 94043.



DOCS DE221960.2 83990/002
               Case 18-11625-KJC        Doc 286-1    Filed 11/20/18   Page 2 of 3




Pachulski Stang Ziehl &Jones LLP,919 North Market Street, 17t"Floor, P.O. Box 8705,

Wilmington, DE 19899-8705 (Courier 19801),(Attn: John D. Fiero, Esq. and Colin R.

Robinson, Esq.);(iii) the Office ofthe United States Trustee, J. Caleb Boggs Federal Building,

844 N. King Street, Suite 2207, Lock Box 35, Wilmington, DE 19801,(Attn: Timothy J. Fox,

Esq.);(iv) counsel to the Official Committee of Unsecured Creditors, Womble Bond Dickinson

(US)LLP,222 Delaware Avenue, Suite 1501, Wilmington, DE 19801,(Attn: Matthew P. Ward,

Esq. and Ericka F. Johnson, Esq.);(iv) counsel to the Silicon Valley Bank, Debtor's postpetition

senior secured lender,(a) Riemer &Braunstein LLP, Times Square Tower, Seven Times Square,

Suite 2506, New York, NY 10036 (Attn: Steven E. Fox, Esq.),(b)Riemer &Braunstein LLP,

Three Center Plaza, Suite 600, Boston, MA 02108 (Attn: Paul S. Samson, Esq.), and (c) Ashby

& Geddes, 500 Delaware Avenue,P.O. Box 1150, Wilmington, DE 19899 (Attn: Gregory A.

Taylor, Esq.); and (v) counsel to TriplePoint Capital LLC, Debtor's debtor in possession lender,

(a) McDermott Will &Emery, 340 Madison Avenue, New York, NY 10173 (Attn: Riley T.

Orloff, Esq.)(b) McDermott Will &Emery,2049 Century Park East, Suite 3800, Los Angeles,

CA 90067(Attn: Gary B. Rosenbaum, Esq.), and (c)Polsinelli PC,222 Delaware Avenue, Suite

1101, Wilmington, DE 19801 (Attn: Stephen J. Astringer, Esq.)(collectively, the "Notice

Parties").




                             [Remainder ofPage Intentionally Left Blank)




DOCS DIi221960.2 83990/002                       2
              Case 18-11625-KJC   Doc 286-1   Filed 11/20/18   Page 3 of 3




Dated: November 20, 2p 18             PACHULSKI STAND ZIEHL &JONES LLP
      Wilmington, Delaware
                                      /s/ Colin R. Robinson
                                      Henry C. Kevane(CA Bar No. 125757)
                                      John D. Fiero(CA Bar No. 136557)
                                      John W. Lucas(CA Bar No. 271038)
                                      James E. O'Neill(DE Bar No. 4042)
                                      Colin R. Robinson(DE Bar No. 5524)
                                      919 N. Market Street, 17th Floor
                                      P. O. Box 8705
                                      Wilmington, DE 19899 (Courier 19801)
                                      Tel: (302)652-4100
                                      Fax:(302)652-4400
                                      E-mail: hlcevane@pszjlaw.com
                                              jfiero@pszjlaw.com
                                              jlucas@pszjlaw.com
                                              joneill@pszjlaw.com
                                              crobinson@pszjlaw.com

                                      AttorneysfoN Debtor and Debtor in Possession




DOGS DE221960.2 83990/002                 3
